REINHARDT, Circuit Judge,
specially concurring:
I concur in the court’s opinion. I agree with the substance of the court’s treatment of CERCLA’S legislative history and the interpretation accorded that statute by the EPA, and write separately only to emphasize that we need not go beyond the language of the statute itself in order to reach our result. In my view, the language of CERCLA’S “petroleum exclusion,” contained in 42 U.S.C. § 9601(14), plainly applies to gasoline, even when, as here, that gasoline contains lead additives. The court *811correctly examines the “plain language” of the statute, ante at 803-805, and applies the elementary rule that we give the words of a statute their “ordinary, contemporary, common meaning,” unless doing so produces an absurd result, or one clearly contrary to the expressed intention of the statute’s drafters. Perrin v. United States, 444 U.S. 37, 42, 100 S.Ct. 311, 314, 62 L.Ed.2d 199 (1979); see also Pierce v. Underwood, — U.S. -, 108 S.Ct. 2541, 2547, 101 L.Ed.2d 490 (1988) (courts “turn first to the language and structure” of the relevant statute). In my view, the language of § 9601(14)’s petroleum exclusion flatly applies to gasoline, even if that gasoline may also contain a “hazardous substance” within the meaning of CERCLA (in this case, lead). To hold otherwise, as Wil-shire Westwood seeks to have us do, would require us to construe the words Congress chose in something other than their ordinary meaning. Inasmuch as Wilshire Westwood has failed to offer any persuasive justification for doing so — either in the legislative history of the section or in the general policies served by CERCLA— the court rightly refuses to depart from the ordinary construction of the statute’s words.
O’SCANNLAIN, Circuit Judge, concurs fully in the opinion authored for the court by Judge COYLE and also concurs in the special concurrence of Judge REINHARDT.